Citation Nr: 1015488	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left ankle 
arthritis.

2.  Entitlement to service connection for musculoligamentous 
strains of the bilateral knees.

3.  Entitlement to service connection for bilateral knee 
arthritis.

4.  Entitlement to service connection for right hip 
condition, to include arthritis.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for right ankle 
condition, to include arthritis.

7.  Entitlement to service connection for left ankle strain.

8.  Entitlement to service connection for bursitis, left hip.

9.  Entitlement to service connection for left hip arthritis.
10.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1964 to 
January 1968, and from November 1981 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The issue of service connection for dizziness being remanded 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with left ankle 
arthritis.

2.  The Veteran's musculoligamentous strains of the bilateral 
knees are not causally or etiologically related to his 
military service.

3.  The Veteran does not have a current diagnosis of 
bilateral knee arthritis.

4.  The Veteran has not been diagnosed with any right hip 
conditions.

5.  The Veteran has not been diagnosed with any right ankle 
conditions, to include arthritis.

6.  The Veteran's left ankle strain is not causally or 
etiologically related to his military service.

7.  The Veteran's left hip bursitis is not causally or 
etiologically related to his military service.

8.  The Veteran does not have a current diagnosis of left hip 
arthritis.

9.  The Veteran's bilateral hearing loss is as likely as not 
related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have left ankle arthritis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§  3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have musculoligamentous strains of 
the bilateral knees that are the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§  3.102, 3.303, 3.304 (2009).

3.  The Veteran does not have bilateral knee arthritis that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 11375107 (West 2002 & Supp. 2009); 38 
C.F.R. §§  3.102, 3.303, 3.304, 3.307, 3.309 (2009).

4.  The Veteran does not have a right hip condition, to 
include arthritis, that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

5.  The Veteran does not have a right ankle condition, to 
include arthritis, that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

6.  The Veteran does not have a left ankle strain that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.303, 
3.304 (2009).

7.  The Veteran does not have left hip bursitis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.303, 
3.304 (2009).

8.  The Veteran does not have left hip arthritis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.102, 3.303, 3.304, 3.307, 3.309 (2009).

9.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2007, well before the AOJ's initial adjudication of the 
claims.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal were 
obtained in August 2007.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the August 2007 
VA opinions obtained in this case were sufficient, as they 
were predicated on a full reading of the VA medical records 
in the Veteran's claims file.  They consider all of the 
pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Merits of the Claims

Law

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss and arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2009).  Moreover, the absence of evidence of 
hearing loss in service is not a bar to service connection 
for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).
Analysis

Left ankle arthritis and strain

The Veteran's STRs show that he was diagnosed with a left 
Achilles tendon strain and tendonitis in December 1981, and 
complained of ankle pain in April 1982.  His discharge 
examination in March 1988 showed no diagnosis of any left 
ankle disability.

The Veteran was afforded a VA examination in August 2007.  
His claims file was reviewed.  Following an exhaustive 
examination, which included x-rays, the Veteran was diagnosed 
with a left ankle strain.  The examiner opined that it was 
less likely as not caused by or a result of military service.  
The rationale was that x-rays showed no evidence of arthritis 
and the Veteran had not sought any treatment in the past two 
years for that condition.  There was no clinical evidence to 
support any chronic condition; single treatment for a 
contusion or Achilles tendonitis did not establish chronicity 
of disease during service.

Here, although the Veteran did injury his left ankle in 
service, there is no evidence that he has been diagnosed with 
arthritis post service.  X-rays in August 2007 showed no 
arthritis.  None of the Veteran's voluminous post-service 
treatment records show any diagnosis of left ankle arthritis.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
shows left ankle arthritis.  Therefore, service connection 
for left ankle arthritis is not warranted.

With regards to a left ankle strain, although the VA examiner 
diagnosed him with that disability, the examiner opined that 
it was not related to military service.  Although the Veteran 
had Achilles tendonitis in service, as noted by the examiner, 
chronicity of disease during service was not established.  
The Veteran's discharge examination in March 1988 showed no 
left ankle disability.  

The VA examiner's opinion is supported by the absence of any 
documented left ankle complaints for many years after 
service.  Here, the Veteran's discharge examination showed no 
left ankle disability and no left ankle strain is documented 
until August 2007.  There is no indication that the Veteran 
sought treatment for his left ankle prior to his claim.  The 
Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Thus, the lack of any objective evidence of 
continuing left ankle complaints, symptoms, or findings for 
more than 15 years between the period of service and his 
claim for service connection is itself evidence which tends 
to show that this disability did not have its onset in 
service or for many years thereafter.  

The Board acknowledges the Veteran's belief that he has left 
ankle arthritis and a strain related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis and etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) 
(2009).  Consequently, the Veteran's own assertions as to 
diagnosis and etiology of a disability have no probative 
value.



Musculoligamentous strains and arthritis of bilateral knees

The Veteran's STRs show that he had a swollen left knee in 
December 1967; he was diagnosed with traumatic joint 
effusion.  He was diagnosed with chondromalacia patella of 
the left knee in December 1983.  X-rays of the Veteran's 
right knee in August 1985 were normal.   The Veteran was 
diagnosed with degenerative arthritis of the right knee in 
September 1987; the Veteran reported that he injured his 
right knee in December 1967.  His discharge examination in 
March 1988 did not show musculoligamentous strains or 
arthritis of either knee.  The Veteran's accompanying report 
of medical history shows that he reported being diagnosed 
with arthritis of the knees.  

Post-service treatment records are silent for any complaints 
related to his left knee.  VA treatment records dated in 
August 2002 show that the Veteran recently broke his right 
leg.  VA treatment records dated in October 2005 indicate 
that the Veteran reported that he fractured his lower right 
leg as a child.

The August 2007 examiner did an exhaustive examination, 
including x-rays, of the Veteran's knees.  The Veteran was 
diagnosed with musculoligamentous strain, bilateral knees.  
X-rays showed no evidence of arthritis.  The examiner opined 
that the Veteran's bilateral knee conditions were less likely 
as not caused by or a result of military service.  The 
examiner noted that the Veteran's post-service private 
treatment records showed no care related to any joint 
conditions.  With regards to the Veteran being diagnosed with 
right knee arthritis in September 1987, the examiner noted 
that that was incorrect, as the injury was to the Veteran's 
left knee in December 1967.  There was no evidence of any 
right knee injury in service and the Veteran confirmed that 
he only had one traumatic knee injury and that was to the 
left knee.  

Here, although the Veteran did have knee complaints in 
service, including being diagnosed with degenerative 
arthritis and chondromalacia patella of the left knee, and 
the VA examiner diagnosed him with bilateral 
musculoligamentous strains, the evidence does not show that 
the bilateral knee disabilities are related to his military 
service.  The only medical opinion of record, that of the VA 
examiner, shows that the Veteran's condition is not related 
to his military service.  There is no medical opinion to the 
contrary.  Additionally, there is no post-service medical 
evidence that shows any diagnosis of chondromalacia patella 
or degenerative arthritis.  No chronic disability that had 
its onset in service has been shown, and there is no medical 
evidence to support a continuity of symptomatology.  

The VA examiner's opinion is supported by the absence of any 
documented bilateral knee complaints for many years after 
service.  Here, although the Veteran's reported medical 
history at his discharge examination included a notation that 
he had arthritis, the objective findings of the discharge 
examination showed no bilateral knee disability, and no 
bilateral musculoligamentous strain is documented until 
August 2007.  There is no indication that the Veteran sought 
treatment for his knees prior to his claim.  The Court has 
indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense, supra; see also Maxson, supra.  Thus, the lack of any 
objective evidence of continuing bilateral knee complaints, 
symptoms, or findings for more than 15 years between the 
period of service and his claim for service connection is 
itself evidence which tends to show that this disability did 
not have its onset in service or for many years thereafter.  

The Board acknowledges that the Veteran was diagnosed with 
arthritis while in service.  However, x-rays at the VA 
examination failed to show arthritis.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich, supra.  In other words, the evidence must show 
that the Veteran currently has the disability for which 
benefits are being claimed.  Here, there is no competent 
medical evidence that shows bilateral knee arthritis.  There 
is no evidence of chronicity since service.  As noted above, 
the Veteran's post-service medical records fail to show 
treatment for his bilateral knees.  Therefore, service 
connection for bilateral knee arthritis is not warranted.  

The Board acknowledges the Veteran's belief that he has 
bilateral musculoligamentous strain and bilateral knee 
arthritis related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
and etiology of a disability.  Espiritu, supra.  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

Right hip condition

The Veteran's STRs show no diagnosis of, or treatment for, 
any right hip condition.  

Voluminous post-service medical records fail to show any 
complaints related to the Veteran's right hip.  There is no 
medical evidence showing the diagnosis of any right hip 
condition, including arthritis.  At the Veteran's August 2007 
examination, he made no complaints related to his right hip. 

Here, there is no medical evidence of record showing any 
right hip injury in service or any post-service right hip 
disability.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich, supra.  In other words, 
the evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, there 
is no competent medical evidence that shows any right hip 
disability, including arthritis.  As noted above, the 
Veteran's post-service medical records fail to show treatment 
for his right hip.  Therefore, service connection for a right 
hip condition, including arthritis, is not warranted.  

The Board acknowledges the Veteran's belief that he has a 
right hip condition, including arthritis, related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis of a disability.  
Espiritu, supra.  Consequently, the Veteran's own assertions 
as to diagnosis and etiology of a disability have no 
probative value.



Right ankle condition

As noted above, the Veteran's STRs show a complaint of ankle 
pain in April 1982; the record does not indicate which ankle 
the Veteran had pain in.  Post-service medical records fail 
to show any complaints of, or treatment for, his right ankle.  
The Board notes that VA treatment records show that the 
Veteran broke his right leg in 2002, and that in 2005 he 
reported fracturing his right leg as a child.  However, those 
treatment records do not show any complaints regarding his 
right ankle.

At the August 2007 examination, the Veteran did not make any 
complaints related to his right ankle.  

Here, although there was a complaint of ankle pain in 
service, the STR does not indicate which ankle the Veteran 
complained of.  Additionally, there is no medical evidence 
showing any post-service right ankle condition, including 
arthritis.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich, supra.  In other words, 
the evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, there 
is no competent medical evidence that shows any right ankle 
disability, including arthritis.  As noted above, the 
Veteran's post-service medical records fail to show treatment 
for his right ankle, or any diagnosis of a right ankle 
disability  Therefore, service connection for a right ankle 
condition, including arthritis, is not warranted.  

The Board acknowledges the Veteran's belief that he has a 
right ankle condition, including arthritis, related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis of a disability.  
Espiritu, supra.  Consequently, the Veteran's own assertions 
as to diagnosis and etiology of a disability have no 
probative value.



Left hip bursitis and arthritis

The Veteran's STRs showed that he had a left hip sprain in 
May 1966, and was diagnosed with probable osteoarthritis of 
the left hip in December 1983.  His discharge examination 
showed no left hip disability.

Post-service treatment records show no complaints of, or 
treatment for, his left hip.

At the August 2007 VA examination, the Veteran reported that 
he had not seen a doctor specifically for his left hip since 
exiting service.  Following examination, including x-rays, 
the Veteran was diagnosed with bursitis of the left hip.  The 
examiner opined that it was less likely as not caused by or a 
result of his military service.  The examiner noted that the 
Veteran had not sought any treatment in the past two years 
for his left hip and opined that there was no clinical 
evidence to support any chronic condition.  

Here, although the Veteran had a left hip sprain and was 
diagnosed with probable osteoarthritis of the left hip in 
service, his discharge examination showed no left hip 
disability.  Post-service medical records fail to show any 
complaints of, or treatment for, the Veteran's left hip.  
There is no medical evidence of any continuity of 
symptomatology or of chronicity since service.  X-rays in 
August 2007 showed no arthritis.  Although the examiner 
diagnosed the Veteran with left hip bursitis, he opined that 
it was not related to the Veteran's service and provided a 
thorough rationale for that opinion.  There is no medical 
opinion to the contrary.

The VA examiner's opinion is supported by the absence of any 
documented left hip complaints for many years after service.  
Here, although the Veteran was diagnosed with probable 
osteoarthritis in service, his discharge examination showed 
no left hip disability, and no bursitis is documented until 
August 2007.  There is no indication that the Veteran sought 
treatment for his left hip prior to his claim; indeed, the 
Veteran himself reported to the VA examiner that he had not 
seen any doctors specifically for his left hip since his 
release from service.  The Court has indicated that normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense, supra; see also Maxson, supra.  
Thus, the lack of any objective evidence of continuing left 
hip complaints, symptoms, or findings for more than 15 years 
between the period of service and his claim for service 
connection is itself evidence which tends to show that this 
disability did not have its onset in service or for many 
years thereafter.  

The Board acknowledges the Veteran's belief that he has left 
hip bursitis and arthritis, related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis and etiology of a disability.  Espiritu, supra.  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

Bilateral hearing loss 

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385 (2009).

The Veteran has been service connected for tinnitus; 
accordingly, in-service acoustic trauma is conceded.  The 
Veteran had an audiometric test in June 1981.  The Veteran 
had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
30
LEFT
5
5
0
15
20

The Veteran had a second audiometric test in November 1986.  
The Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
20
30
LEFT
5
5
0
15
25

The Veteran underwent a March 1988 discharge examination.  
The Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
20
25
LEFT
5
5
0
15
15

The Veteran was afforded a VA audiological examination in 
August 2007.  The Veteran's claims file was reviewed.  The 
Veteran's puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
35
50
LEFT
10
10
15
40
45

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  The Veteran was 
diagnosed with bilateral normal to moderate sensorineural 
hearing loss.  The examiner opined that the Veteran's 
bilateral hearing loss was not due to his military service.  
The rationale was that the Veteran had no rateable hearing 
loss at the time of separation from service.  The examiner 
noted that the Veteran's military service showed no ear or 
hearing problem, which would have required medical follow-up 
or, if treated, would result in a change in auditory 
thresholds.  The examiner explained that exposure to either 
impulse sounds or continuous exposure can cause a temporary 
threshold shift, which disappears in 16 to 48 hours after 
exposure to loud noise.  Impulse sounds can also damage the 
structure of the inner ear resulting in an immediate hearing 
loss.  Continuous exposure to loud noise can also damage the 
structure of the hair cells resulting in hearing loss.  If 
the hearing did not recover completely from a temporary 
threshold shift, a permanent hearing loss existed.  A normal 
audiogram subsequent to the noise exposure would verify that 
the hearing had recovered without permanent loss.

Here, since the Veteran is service connected for tinnitus, 
acoustic trauma in service is conceded.  Additionally, the 
August 2007 examination reveals that the Veteran has current 
bilateral hearing loss as defined by VA.  A nexus between the 
Veteran's current disability and acoustic trauma is still 
needed.  The Board notes that medical treatises indicate that 
the cause of hearing loss is often the same as the cause of 
coexisting tinnitus.  See, e.g., Harrison's Principles of 
Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 
2005).  However, as noted, the VA examiner in August 2007 
opined that the Veteran's hearing loss is not related to his 
service, based on the normal audiological evaluation in March 
1988.  The Board will explore that question with a bit more 
detail.

With regard to the Veteran's right ear, the Veteran showed 
elevated thresholds, of 30 at 4000 Hertz, on his examinations 
in June 1981 and November 1986, and of 25 at 4000 Hertz on 
his discharge examination in March 1988.  With regard to his 
left ear, the Veteran showed an elevated threshold of 25 at 
4000 Hertz on his examination in November 1986.  The Board 
notes that the thresholds for normal hearing are 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, supra at 157 (citing Schroeder et 
al. eds., Current Medical Diagnosis & Treatment, 1988, pages 
110-111).  Therefore, the Veteran's audiological examinations 
show some degree of hearing loss in both ears, although not 
constituting a disability for VA purposes.  Because the 
Veteran had noise exposure during service, is service-
connected for tinnitus, had a degree of hearing loss for both 
ears shown during service, the August 2007 examination shows 
hearing loss constituting a current disability for VA 
purposes, and according the Veteran the benefit of the doubt, 
the Board finds that the Veteran's bilateral hearing loss is 
as likely as not related to his military service.

The Board acknowledges the August 2007 VA audiologist's 
opinion to the contrary, but is more persuaded by the 
audiological evidence.  Giving the Veteran the benefit of the 
doubt, the Board finds that the increased thresholds for his 
ears in service were indicative of the current hearing loss.  

The Board therefore finds that there is support for the 
conclusion that the Veteran's hearing loss is attributed to 
his military service.  Consequently, on the basis of the 
above analysis, and after consideration of all of the 
evidence, the Board finds it is at least as likely as not 
that the Veteran's bilateral hearing loss is attributable to 
his active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ankle arthritis is 
denied.

Entitlement to service connection for musculoligamentous 
strains of the bilateral knees is denied.

Entitlement to service connection for bilateral knee 
arthritis is denied.

Entitlement to service connection for right hip condition, to 
include arthritis, is denied.

Entitlement to service connection for right ankle condition, 
to include arthritis, is denied.

Entitlement to service connection for left ankle strain is 
denied.

Entitlement to service connection for bursitis, left hip is 
denied.

Entitlement to service connection for left hip arthritis is 
denied.

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The Veteran's STRs reveal that he complained of dizziness in 
December 1987, and post-service medical records show that he 
complained of dizziness in January 1993.  The Veteran has not 
been afforded a VA examination to determine the etiology of 
his dizziness.  In light of the Veteran having dizziness in 
service and post-service, the Board finds that a VA 
examination is necessary.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Barr v. Nicholson, 21 Vet App 303 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to assess whether his 
dizziness is related to his military 
service.  The examiner is requested to, 
among other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and offer an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of approximately 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
dizziness is related to his military 
service.

The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given.  The 
examiner should specifically identify that 
they have reviewed the claims file and 
medical records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, shall result in a 
denial of his claim.  See 38 C.F.R. § 
3.655 (2009).  

2.  The RO should then readjudicate the 
Veteran's claim for service connection for 
dizziness.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and provide an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


